DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (lines 3-4) recites “an elongated wiper blade” while claim 1 (lines 10-11) also recites “an elongated wiper blade”. It is unclear whether or not said elements are the same element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu                     (JP 2002308064 A).
As to claim 1, Muramatsu discloses a windscreen wiper arm comprising: a wiper arm member (10) having a substantially U-shaped cross-section arranged to be pivotally connected to a mounting head (12) mounted on a drive shaft (The “pivot shaft”; machine translation (MT), paragraph 23); a wiper rod (82) having a first end rigidly connected to and extending inside said wiper arm member, and a second end arranged to be connected to an elongated wiper blade (50) to be placed in abutment with a windscreen to be wiped; and a nozzle (62) for spraying a washing liquid onto the windscreen to be wiped, wherein said nozzle is detachably connected to said wiper rod inside said U-shaped cross-section of said wiper arm member (Figs. 4 and 6, and MT, paragraph 40). 
As to claim 2, wherein said nozzle is snapped onto said wiper rod near said first end, wherein said nozzle extends inside said U-shaped cross-section of said wiper arm member (Fig. 6).
As to claim 3, wherein said nozzle has a substantially U-shaped cross-section having a base (The portion at 37 in Fig. 3) and two spaced apart sidewalls (The portion at 35 in Fig. 3), and wherein said sidewalls are snapped around said wiper rod (Figs. 4 and 6). 
As to claim 4, wherein said base and said sidewalls of said nozzle define a guiding groove (The space containing 84) for slidingly guiding said nozzle in a longitudinal direction onto said wiper rod    (Figs. 4 and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Bosch (FR 2286735).
As to claims 5 and 6, Muramatsu does not include wherein a portion of said wiper rod near said first end comprises a hole, and further comprising a spring inside said U-shaped cross-section of said wiper arm member, wherein one end of said spring is arranged to be connected to the mounting head and another end of said spring extends through said hole in said wiper arm member, and said spring biases said nozzle, and wherein a movement of said nozzle towards the mounting head against tapering sidewalls of said U-shaped cross-section of said wiper arm member.
Bosch includes a windshield wiper arm (10), wherein a portion of said wiper rod near said first end comprises a hole (The hole that 38 is inserted into), and further comprising a spring (38) inside said U-shaped cross-section of said wiper arm member, wherein one end of said spring is arranged to be connected to a mounting head (37) and another end of said spring extends through said hole in said wiper arm member, and said spring biases a nozzle (32; The spring biases 36 and 32 by creating tension) towards the mounting head (Fig. 5). 
It would have been obvious to have modified Muramatsu such that a portion of said wiper rod near said first end comprises a hole, and further comprising a spring inside said U-shaped cross-section of said wiper arm member, wherein one end of said spring is arranged to be connected to the mounting head and another end of said spring extends through said hole in said wiper arm member, and said spring biases said nozzle, and wherein a movement of said nozzle towards the mounting head against tapering sidewalls of said U-shaped cross-section of said wiper arm member, as taught by Bosch, in order to provide a suitable means for tensioning the wiper blade. The modification provides the spring biasing the wiper arm member, which includes the nozzle, towards the mounting head against tapering sidewalls (22) of said U-shaped cross-section of said wiper arm member.



s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Bosch, and further in view of Fleischer (US 6,442,788).
As to claims 7 and 8, Muramatsu includes an inlet pipe (38) for conveying the washing liquid towards said nozzle.    											Muramatsu does not include wherein said nozzle comprises two spraying openings for spraying the washing fluid onto the windscreen to be wiped, wherein said nozzle comprises an outlet pipe for conveying the washing liquid away from said nozzle. 
Fleischer includes a windshield wiper arm (10), wherein a nozzle (40) comprises two spraying openings (The outlet openings of 42 and 76) for spraying the washing fluid onto the windscreen to be wiped, wherein said nozzle comprises an outlet pipe (76) for conveying the washing liquid away from said nozzle (Figs. 3 and 5, and column 4, lines 6-17).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723